 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION

10   CHRISTOPHER A. MCGUIRE,                               Civil No. 3:20-CV-05550-MLP

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision

16   in regard to Plaintiff’s application for a period of disability, disability insurance benefits, and

17   supplemental security income under Titles II and XVI of the Social Security Act be REVERSED

18   and REMANDED to the Commissioner of Social Security for further administrative proceedings

19   and a new hearing. On remand, the Commissioner will (1) further evaluate the opinion evidence;

20   (2) further evaluate Plaintiff’s symptoms; and (3) further evaluate the residual functional

21   capacity. IT IS FURTHER ORDERED that the Clerk will enter judgment pursuant to this order.

22   The parties agree that no aspect of the prior administrative decision is affirmed. This remand

23   should be made pursuant to sentence four of 42 U.S.C. § 405(g), and Plaintiff should be entitled

24

25   Page 1         ORDER - [3:20-CV-05550-MLP]

26
 1
     to reasonable attorney fees and costs, pursuant to 28 U.S.C. § 2412(d), upon proper request to
 2
     this Court.
 3

 4
              DATED this 21st day of May, 2021.

                                                         A
 5

 6                                                       MICHELLE L. PETERSON
                                                         United States Magistrate Judge
 7

 8

 9

10

11

12   Presented by:

13   s/ David J. Burdett
     DAVID J. BURDETT
14   Special Assistant United States Attorney
     Office of the General Counsel
15   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
16   Seattle, WA 98104-7075
     Telephone: (206) 615-2522
17   Fax: (206) 615-2531
     david.burdett@ssa.gov
18

19

20

21

22

23

24

25   Page 2        ORDER - [3:20-CV-05550-MLP]

26
